UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-53892 Xtreme Oil & Gas, Inc. (Name of small business issuer in its charter) Nevada 20-8295316 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 5700 W. Plano Parkway, Suite 3600 (Address of principal executive offices) (Zip Code) (214) 432-8002 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x State the number of shares outstanding of each of the issuer's classes of common equity as of August 14, 2013: 189,114,691. 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. XTREME OIL & GAS , INC. BALANCE SHEETS As of June 30, 2013 and December 31, 2012 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Cash - restricted Accounts receivable – trade, net Other receivable - Total Current Assets PROPERTY AND EQUIPMENT: Furniture and fixtures Oil and natural gas properties (successful efforts method) Less-accumulated depreciation, depletion and amortization Net property and equipment Deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Deposits payable - Advances, related parties - Accounts payable – related parties - Short-term notes payable - Short-term notes payable – related parties - Convertible notes payable, net of debt discount Derivative liability Total Current Liabilities LONG-TERM LIABILITIES Asset retirement obligation Total-long term liabilities TOTAL LIABILITIES Commitments and contingencies STOCKHOLDERS' EQUITY: Preferred A stock, $0.001 par value,49,999,000 shares authorized; 3,694,000 and 0 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively - Non-transferable preferred stock, $0.001 par value, 1,000 shares authorized,1,000 shares issued and outstanding 1 1 Common stock, $0.001 par value; 200,000,000 shares authorized; 189,114,691 and 47,198,692 shares issuedandoutstanding at June 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to financial statements. 2 XTREME OIL & GAS, INC. STATEMENTS OF OPERATIONS (Unaudited) Three months ended June 30, 2013 Three months ended June 30, 2012 Six months ended June 30, 2013 Six months ended June 30, 2012 Revenues: Income from sales of working interest, net $ Oil and gas sales TOTAL REVENUES EXPENSES: Production costs Workover costs - ) - Depreciation, depletion and amortization expense General and administrative expenses Loss on disposal of properties TOTAL OPERATING EXPENSES INCOME (LOSS) FROM OPERATIONS ) ) ) OTHER INCOME/(EXPENSE) Gain on settlement - 24 - Gain on debt forgiveness ) - - Amortization of debt discounts - ) - ) Interest expense, net ) ) ) Derivative income Loss on extinguishment of debt - ) - ) Total other income (expense) Net income (loss) from continuing operations ) ) Net income from discontinued operations Net income (loss) $ ) $ $ ) $ Earnings per common share – basic & diluted Net income (loss) from continuing operations $ ) $ $ ) $ Net income from discontinued operations $ Net income (loss) $ ) $ $ ) $ Weighted average common shares - basic Weighted average common shares - diluted See accompanying notes to financial statements. 3 XTREME OIL & GAS, INC. STATEMENTS OF CASH FLOWS Six Months Ended June 30, 2013 and 2012 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Income (loss) from continuing operations $ ) $ Income from discontinued operations Net income (loss) ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operatingactivities: Depreciation, depletion and amortization Gain on debt forgiveness ) - Loss on debt extinguishment - Common stock issued for services Preferred stock issued for services - Gain on settlement - ) Income from sale of working interest ) ) Bad debt expense - Loss on disposal of properties Amortization of debt discount - Derivative income ) ) Changes in operating assets and liabilities: Accounts receivable - trade ) ) Other receivable ) - Development work in process - ) Prepaid expenses - ) Accounts payable and accruedexpenses ) Accounts payable – related parties ) Deposits - Deposits payable Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of assets Capital expenditures ) ) Restricted cash - Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on convertible notes payable - ) Proceeds from short-term notes payable – related parties Payments to advances – related parties ) - Proceeds from advances – related parties Net cash provided by (used in) financing activities ) Net change in cash ) CASH AT BEGINNING PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest expense $ $ Cash paid for income taxes $
